Case 18-08006-JMM   Doc 20   Filed 11/16/18 Entered 11/16/18 13:41:23   Desc Main
                             Document     Page 1 of 5
Case 18-08006-JMM   Doc 20   Filed 11/16/18 Entered 11/16/18 13:41:23   Desc Main
                             Document     Page 2 of 5
Case 18-08006-JMM   Doc 20   Filed 11/16/18 Entered 11/16/18 13:41:23   Desc Main
                             Document     Page 3 of 5
Case 18-08006-JMM   Doc 20   Filed 11/16/18 Entered 11/16/18 13:41:23   Desc Main
                             Document     Page 4 of 5
Case 18-08006-JMM   Doc 20   Filed 11/16/18 Entered 11/16/18 13:41:23   Desc Main
                             Document     Page 5 of 5
